

Exhibit 10.5
AMENDMENT NO. 2


 
This AMENDMENT NO. 2, dated as of July 21, 2006 (this “Amendment”), to the
Existing Bridge Credit Agreement is among TRIBUNE COMPANY, a Delaware
corporation (the “Borrower”), the Agent and certain of the Lenders (capitalized
terms used herein have the meanings set forth in, or are defined by reference
in, Article I below).
 
W  I  T  N  E  S  S  E  T  H:
 
WHEREAS, the Borrower, the Initial Lenders and Citicorp North America, Inc., as
the administrative agent (the “Agent”), are parties to an Amended and Restated
Bridge Credit Agreement, dated as of June 27, 2006 (as amended, supplemented,
amended and restated or otherwise modified prior to the date hereof, the
“Existing Bridge Credit Agreement”, and as amended by this Amendment and as the
same may be further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Bridge Credit Agreement”);
 
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Existing Bridge Credit Agreement and the Lenders are willing, on the terms
and subject to the conditions hereinafter set forth, to amend such provisions of
the Existing Bridge Credit Agreement as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the Lenders and the Agent hereby agree as
follows.


ARTICLE I
 
DEFINITIONS
 
SECTION 1.1.   Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):
 
“Agent” is defined in the first recital.
 
“Amendment” is defined in the preamble.
 
“Amendment No. 2 Effective Date” is defined in Article III hereof.
 
“Borrower” is defined in the preamble.
 
“Bridge Credit Agreement” is defined in the first recital.
 
“Existing Bridge Credit Agreement” is defined in the first recital.
 
SECTION 1.2.   Other Definitions. Terms for which meanings are provided in the
Existing Bridge Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
 
 

--------------------------------------------------------------------------------


 
ARTICLE II
 
AMENDMENT
 
Effective on and subject to the occurrence of the Amendment No. 2 Effective
Date, the provisions of the Existing Bridge Credit Agreement referred to below
are hereby amended in accordance with this Article II.
 
SECTION 2.1.   Amendment to Section 1.01. The definition of “Net Cash Proceeds”
set forth in Section 1.01 of the Existing Bridge Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
“Net Cash Proceeds” means, with respect to the sale or issuance of any equity
interest by the Borrower or any of its Subsidiaries, or the incurrence or
issuance of any Debt for Borrowed Money (exclusive of any such Debt in respect
of commercial paper) by the Borrower or any of its Subsidiaries, the excess of
(i) the sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions or other
similar payments, and other related out-of-pocket costs, fees, commissions,
premiums and expenses, incurred by the Borrower or such Subsidiary in connection
therewith.
 
SECTION 2.2.   Amendment to Section 2.09. Clause (b)(i) of Section 2.09 of the
Existing Bridge Credit Agreement is hereby amended by deleting the parenthetical
“(excluding the Debt incurred hereunder or under the Amended and Restated
Five-Year Credit Agreement)” and inserting in place thereof the following
parenthetical:
 
“(excluding, without duplication, (x) the Debt incurred hereunder or under the
Amended and Restated Five-Year Credit Agreement and (y) the incurrence or
issuance of any Debt for Borrowed Money by the Borrower or any of its
Subsidiaries after the Original Effective Date consisting of commercial paper)”.
 
 
ARTICLE III  
 
 
CONDITIONS PRECEDENT
 
This Amendment shall become effective on the date (the “Amendment No. 2
Effective Date”) when each of the conditions set forth in this Article III shall
have been fulfilled to the satisfaction of the Agent.
 
SECTION 3.1.   Execution of Counterparts. The Agent shall have received
counterparts of this Amendment, duly executed and delivered on behalf of (i) the
Borrower, (ii) the Agent and (iii) the Required Lenders.
 
SECTION 3.2.   Fees and Expenses. The Agent shall have received all reasonable
and documented fees and expenses, if any, due and payable pursuant to the Bridge
Credit Agreement.
 


 

--------------------------------------------------------------------------------




 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Agent to enter into this Amendment, the
Borrower hereby represents and warrants as follows:
 
(a) The representations and warranties contained in Section 4.01 of the Existing
Bridge Credit Agreement (except the representations set forth in the last
sentence of clause (e)(i) thereof and in clause (f) thereof) are correct in all
material respects, before and after giving effect to this Amendment (unless
stated to relate solely to an earlier date, in which case such representations
and warranties are correct as of such earlier date).
 
(b) As of the date hereof, no Default exists or has occurred and is continuing.
 
ARTICLE V
 


 
MISCELLANEOUS PROVISIONS
 
SECTION 5.1.   Full Force and Effect; Limited Amendment. Except as expressly
provided herein, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Bridge Credit Agreement and the
Notes shall remain in full force and effect in accordance with their respective
terms and are in all respects hereby ratified and confirmed. The amendments set
forth herein shall be limited precisely as provided for herein to the provisions
expressly amended hereby and shall not be deemed to be an amendment to or
modification of any other term or provision of the Existing Bridge Credit
Agreement, any Note or of any transaction or further or future action on the
part of the Borrower which would require the consent of any of the Lenders under
the Existing Bridge Credit Agreement or the Notes.
 
SECTION 5.2.   Loan Document. This Amendment is executed pursuant to the
Existing Bridge Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including, without limitation, Article VIII thereof.
 
SECTION 5.3.   Fees and Expenses. The Borrower agrees to pay those reasonable
and documented fees payable to the Agent in connection with this Amendment and
all other reasonable and documented out-of-pocket expenses incurred by the Agent
in connection with the preparation, negotiation, execution and delivery of this
Amendment and the documents and transactions contemplated hereby, including the
reasonable and documented fees and disbursements of Mayer, Brown, Rowe & Maw
LLP, as counsel for the Agent.
 
SECTION 5.4.   Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
 
 

--------------------------------------------------------------------------------


 
SECTION 5.5.   Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
 
SECTION 5.6.   Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Amendment.
 
SECTION 5.7.   Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
SECTION 5.8.   Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective partners or officers thereunto duly authorized as of the day
and year first above written.


                    TRIBUNE COMPANY


 
                  By: /s/ Chandler Bigelow 
                    Name: Chandler Bigelow
                    Title:  Vice President & Treasurer
 
    
                   CITICORP NORTH AMERICA, INC., as Agent


                    By: /s/ Anish M. Shah 
                Name: Anish M. Shah
                Title: Vice President




                    LENDERS


                    CITICORP NORTH AMERICA, INC.
 
                    By: /s/ Anish M. Shah 
                Name: Anish M. Shah
                Title: Vice President
 


 
                    MERRILL LYNCH CAPITAL CORPORATION
 
                    By: /s/ Nancy E. Meadows 
                Name: Nancy E. Meadows
                               Title: Vice President
 
 
                    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
 
                    By: /s/ James L. Stone 
                Name: James L. Stone
                Title: Managing Director
 
 
                    BANK OF AMERICA, N.A.
 
                    By: /s/ Todd Shipley 
                Name: Todd Shipley
                Title: Senior Vice President
 
 
 